Appellant was indicted for unlawfully carrying a pistol, and convicted and fined in the sum of $25, from which judgment he appeals. It was admitted that appellant, on Christmas Eve, in the city of Calvert, was carrying and discharged a pistol on the public street. The defense is, that he was deputy postmaster at Calvert, and as such it was his duty to receive the mails; that witness receives all mails at the postoffice, where they are delivered to him; that on the day in question he had been to various places in the town, and into the country, and had carried this pistol, though he had no postal duties to do at any of these places, but that he had been told he had a right as an officer to carry a pistol, by the justice of the peace. The statute of this State (Penal Code, article 319) declares, that the prohibition against carrying arms does not *Page 86 
extend to a revenue or other civil officer engaged in the discharge of official duty. Evidently the duties of this deputy postmaster were confined entirely to the postoffice building. When, therefore, he went forth upon the public street upon his private business or pleasure, carrying his pistol, he was bound to take notice he was violating the statute, and can not plead the opinion of a justice of the peace as a defense. Lann's case, 25 Texas Cr. App., 496. The judgment is affirmed.
Affirmed.
Judges all present and concurring.